Citation Nr: 1000519	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-17 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder, to include as secondary to service-connected 
posttraumatic status, right elbow.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to 
October 1956, and from January 1957 to September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied service connection for the 
claimed disabilities.

In July 2008, the Veteran testified in a hearing before a 
Decision Review Officer at the RO.  A copy of that hearing 
transcript has been associated with the claims file.

In his June 2008 substantive appeal, VA Form 9, the Veteran 
had requested a Travel Board hearing.  A hearing was 
scheduled for July 2009.  However, in correspondence dated 
May 2009, the Veteran requested that his hearing be 
cancelled.  Under these circumstances, the regulations 
consider the hearing request to have been withdrawn.  
38 C.F.R. § 20.702(e) (2009).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In October 2009, the Veteran submitted written intent to 
withdraw the issue of entitlement to service connection for a 
right shoulder disorder from his pending appeal to the Board.

2.  A low back disorder is not etiologically related to 
active service.


CONCLUSIONS OF LAW

1.  The issue of entitlement to service connection for a 
right shoulder disorder is dismissed.  38 U.S.C.A. §§ 7104, 
7105(b), (d) (West 2002); 38 C.F.R. § 20.204 (2009).

2.  A low back disorder was not incurred or aggravated in 
active service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2009); see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Board notes that effective May 30, 2008, 
VA amended its regulations governing VA's duty to provide 
notice to a claimant regarding the information necessary to 
substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which 
states that VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  See 
73 Fed. Reg. 23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated April 2007 was sent to the Veteran in accordance 
with VCAA.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The Veteran was notified of the evidence that 
was needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The Veteran was also notified 
of the criteria for establishing an effective date and 
disability rating.  See Dingess, supra.  In that regard, the 
Veteran received complete notice with respect to his claim 
for service connection.

The Veteran's service treatment records, private treatment 
records, VA examination reports, lay statements, and a 
hearing transcript have been associated with the claims file.  
The Board specifically notes that the Veteran was afforded a 
VA examination with respect to his low back disorder in June 
2007, and a supplemental opinion was obtained in May 2008.  
38 C.F.R. § 3.159(c)(4) (2009).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that 
the VA examination and supplemental opinion obtained in this 
case are adequate as they are collectively based on a review 
of the claims file, contain a description of the history of 
the disability at issue; document and consider the relevant 
medical facts and principles; and provide an opinion as to 
the etiology of the Veteran's low back disorder, supported by 
adequate bases.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  38 
C.F.R. § 3.159(c) (4) (2009).

VA has provided the Veteran with opportunity to submit 
evidence and arguments in support of his claim.  The Veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  As noted above, the Veteran withdrew his 
request for a hearing before a Veterans Law Judge.  Thus, the 
record is complete and the case is ready for review.

B.  Law and Analysis

Right Shoulder

The Veteran was denied service connection for a right 
shoulder disorder in the July 2007 rating decision.  He then 
filed a timely notice of disagreement and appeal of that 
decision.  However, in correspondence dated October 2009, the 
Veteran stated, "I accept findings regarding injury to right 
shoulder."  He went on to contest the findings regarding his 
low back condition.

Under 38 U.S.C.A. § 7105, the Board does not have 
jurisdiction over issues withdrawn by the Veteran.  Pursuant 
to 38 C.F.R. § 20.204, the Veteran can withdraw his appeal, 
or any issue therein, in a written submission.  In this case, 
the October 2009 statement has all the required information.  
Pursuant to 38 C.F.R. 
§ 20.204(b), the withdrawal was effective upon receipt by the 
RO.  Thus, the Board has no jurisdiction to consider this 
issue and it shall therefore be dismissed.

Low Back

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d).  

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However in this 
case, as discussed below, arthritis did not manifest within a 
year of service discharge. 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service treatment records reflect that the Veteran underwent 
an enlistment examination in December 1952.  No abnormalities 
were noted with respect to the Veteran's spine, and he 
indicated he was in "good" health.

In August 1956, the Veteran injured his back while lifting a 
cargo box.  He reported feeling a "snap" in his back, and 
he was unable to straighten his back for about 15 minutes.  
On examination, there was pain in the area of L4-5 with 
spasms of the lumbosacral muscles.  The Veteran was treated 
with bed rest and bed boards, and was given codeine for pain.  
After 5 days, there were no more spasms and the Veteran was 
fully ambulatory.  He was discharged to duty.

The Veteran subsequently underwent additional examinations in 
October 1956, January 1957, January 1958, November 1961, 
October 1962, and August 1967.  These examination reports 
recorded no abnormalities of the spine or musculoskeletal 
system.  The Report of Medical History in January 1957 noted 
the Veteran's prior back injury but indicated that it was 
asymptomatic.  The Veteran described his health as 
"excellent" in November 1961 and October 1962.

The Veteran reported low back pain again in October 1969.  
His prior back injury was noted.  On examination, there were 
no spasms and no radiating pain.  However, a separation 
examination in August 1973 noted no abnormalities of the 
spine or musculoskeletal system, and the Veteran reported his 
health as "good."

Post-service records include private treatment records 
reflect that the Veteran received ongoing epidural steroid 
injections beginning in November 2006.  These records include 
diagnoses of a herniated disc and lumbar radiculopathy.  Of 
particular note, a record dated in July 2008 indicates that 
the Veteran was wondering if his radicular pain was related 
to the lifting injury he sustained during service.  The 
treating physician noted that "it very well could be."

The Veteran was afforded a VA examination in June 2007.  The 
claims file was reviewed by the examiner.  The Veteran's 1956 
and 1969 back injury and complaints were noted.  With respect 
to current symptoms, the Veteran stated that he had recently 
received an epidural injection and had no current pain.  
However, he anticipated that he would have pain again in 
about 3 weeks.  He described this pain as constant, dull, and 
mild, located in the lumbar area.  The onset of pain was 
2002.  He reported stiffness, weakness, decreased motion, and 
fatigue.  He also reported pain which radiated into his 
posterior thighs bilaterally.  He described this pain as 
sharp and intense, and the left leg was worse than the right 
leg.  The Veteran denied any flare-ups.  He reported being 
able to walk more than a quarter-mile but less than a mile.  
The examiner noted the Veteran's history of epidural 
injections, as well as treatment records which noted 
degenerative disc disease at L4-5, and an annular tear at L5-
S1.

On examination, there was no indication of spasms, atrophy, 
guarding, tenderness, weakness, or pain with motion.  The 
Veteran's gait and head position were normal.  There were no 
abnormal spinal curvatures.  Strength, sensation, and 
reflexes were all normal.  Babinski's testing was normal.  
Forward flexion was measured at 70 degrees, limited by pain.  
Extension was 30 degrees, limited by pain.  Lateral flexion 
was 30 degrees bilaterally, and rotation was 30 degrees 
bilaterally.  There was no additional pain on active or 
passive range of motion, and no additional limitation of 
motion on repetitive use due to pain, fatigue, weakness, or 
incoordination.  X-rays revealed mild disc space narrowing at 
L4-5, and moderate degenerative disc disease at L5-S1 with 
marked disc space narrowing.  There was facet arthropathy at 
L4-5 and L5-S1.  The examiner also suspected shortened 
pedicles in the lower-most lumbar spine.

The examiner concluded that the Veteran's low back condition 
was less likely than not related to service.  The examiner 
stated that there was no trauma in service, but rather the 
Veteran was just walking and had spasms.  Additionally, she 
noted that the Veteran stated that these spasms resolved from 
the service and that he only started having back pains 
without spasms about 4 to 5 years ago.  Therefore, the 
examiner concluded that his condition in service was not the 
same condition he currently has.

A supplemental VA opinion was obtained in May 2008.  The same 
examiner who conducted the July 2007 examination again 
reviewed the claims file, and noted the Veteran's lifting 
injury in 1956 and additional pain and spasms in 1969.  After 
review of the evidence, the examiner stated that the Veteran 
had a lifting injury in service which caused musculoskeletal 
spasms in the lumbar region and acute back spasms with 
walking.  This resolved, and the Veteran did not have any 
visits or treatment for chronic back spasms, strain, or other 
acute injury until 1969.  The examiner noted this 13 year 
span without chronic treatment or walking difficulties, and 
noted a 1963 x-ray which was normal.  She opined that the 
Veteran's current degenerative disc disease and facet 
arthropathy were more likely due to the aging process, bone 
density decline, decreasing nucleus pulposes size, posture, 
body habitus, and environmental factors, rather than the 
lifting injury in service.  She stated that the lifting 
injury affected only the muscles, causing acute strain.  The 
injury did not affect the bones and cause degenerative disc 
disease, based on the normal x-rays at the time.  Moreover, 
the Veteran was not presently complaining of spasms or back 
strain.  Therefore, his current conditions of degenerative 
disc disease of his bones were more due to the above-listed 
factors than an acute musculoskeletal lifting injury with no 
traumatic fall or blows to the spine.

The Veteran testified at a hearing before the RO in July 
2008.  The Veteran recounted the circumstances of his 1956 
back injury.  He reported having some soreness down his 
buttocks and lower legs for a while, but that it gradually 
disappeared.  Over the years, he experienced pain in his legs 
and lower back.  He usually treated himself with over-the-
counter pain medication.  He also used a back board at a 
doctor's request.  In the late 1990's, he noticed that he was 
having leg pain.  He later underwent a CT scan which revealed 
degenerative disc disease.  He was then treated with steroid 
injections and Lyrica.

Based on the evidence of record, the Board finds that service 
connection for the Veteran's low back disorder is not 
warranted.  Private treatment records and the June 2007 VA 
examination report reflect that the Veteran has a current low 
back disability, and service treatment records reflect that 
the Veteran injured his back in 1956, and experienced 
additional symptoms in 1969.  However, a link between the 
Veteran's current disability and service has not been 
established.

Initially, the Board notes that the opinion provided in the 
June 2007 examination report cited no trauma during service.  
However, service treatment records clearly demonstrate the 
Veteran injured his back while lifting a cargo box.  As the 
opinion is based on an inaccurate history, it has little 
probative value.  However, the May 2008 supplemental opinion, 
which accounted for the Veteran's in-service notations 
related to the back, concluded that the Veteran's current 
condition was less likely than not related to service.  The 
examiner based this opinion on the 13 year span in between 
back symptoms in service.  The May 2008 opinion also noted 
that the 1956 lifting injury affected only the muscles, 
whereas the Veteran's current degenerative disc disease 
affects the bones.  

The only medical opinion which provides a positive nexus 
between the Veteran's service and current disability is from 
his private physician.  Although the Veteran's private 
physician noted in July 2008 that the Veteran's current 
condition "could very well be" related to his injury in 
service, this opinion is not sufficiently definitive to 
warrant service connection.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical opinions expressed in terms of 'may' 
also implies 'may' or 'may not' and are too speculative to 
establish a plausible claim by themselves); see also Bostain 
v. West, 11 Vet. App. 124, 127-28 (1998).

Finally, the Veteran testified that he continued to 
experience symptoms after his injury in 1956.  The U.S. Court 
of Appeals for the Federal Circuit held that lay evidence is 
one type of evidence that must be considered, and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006). This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ('a legal concept determining whether testimony 
may be heard and considered') and credibility ('a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted')).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in 
some cases, lay evidence will be competent and credible 
evidence of etiology.  Whether lay evidence is competent in a 
particular case is a question of fact to be decided by the 
Board in the first instance.  The Federal Circuit set forth a 
two-step analysis to evaluate the competency of lay evidence.  
The Board must first determine whether the disability is the 
type of injury for which lay evidence is competent evidence.  
If so, the Board must weigh that evidence against the other 
evidence of record-including, if the Board so chooses, the 
fact that the Veteran has not provided any in-service record 
documenting his claimed injury-to determine whether to grant 
service connection.  See Robinson v. Shinseki, 312 Fed. App. 
336 (2009).

Here, the Board does not find that the Veteran is competent 
to render a diagnosis with respect to his low back disorder.  
While the Veteran is certainly competent to report observable 
symptoms, he has not been shown to be competent to identify 
specific disorders based solely on observation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).

Moreover, although the Veteran testified that he continued to 
experience symptoms after his initial injury, service 
treatment records do not reflect these complaints.  Rather, 
the Veteran underwent several additional physical 
examinations that noted no abnormalities relating to the 
spine or musculoskeletal system, and the Veteran reported his 
health to be good during these examinations.  Although the 
Veteran experienced low back pain a second time during 
service in 1969, this complaint was 13 years after the 
lifting injury, and a subsequent separation examination again 
noted no relevant abnormalities.  Therefore, a continuity of 
symptomatology sufficient to establish service connection has 
not been established.

The preponderance of the evidence is against finding that the 
Veteran has a low back disorder etiologically related to 
active service.  The appeal is accordingly denied.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but 
there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claim.






ORDER

The appeal for entitlement to service connection for a right 
shoulder disorder is dismissed.

Service connection for a low back disorder is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


